Citation Nr: 0433123	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  00-01 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by fatigue, to include as an undiagnosed illness.  

2.  Entitlement to service connection for a respiratory 
disorder, which has been diagnosed as chronic obstructive or 
restrictive pulmonary disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to April 
1972 and from November 1990 to May 1991.  The veteran served 
in Southwest Asia from January 1991 to April 1991.  The 
veteran also had other Reserve/National Guard service.  

The matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  

The veteran provided oral testimony before the undersigned 
Member of the Board in a personal hearing at the RO in August 
2002, a transcript of which has been associated with the 
claims file.

This case was before the Board in October 2002, at which time 
the Board denied service connection for a disability 
manifested by joint pain of the lower extremities, to include 
as an undiagnosed illness and remanded the issues of service 
connection for fatigue and a respiratory disorder.  The RO 
completed additional development, and the case is again 
before the Board for final disposition of the issues 
remaining on appeal.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (the Board is obligated by law to ensure that the 
RO complies with its directives; this is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance).  

A rating decision of June 2004 denied service connection for 
sleep apnea and organic affective disorder.  The veteran was 
informed of this decision in a June 2004 letter from the RO.  
In an October 2004 statement, the veteran's representative 
questioned whether the RO properly proceeded with these 
issues.  The Board finds 

that these are separate matters, and the RO properly notified 
the veteran as to the disposition of these disorders, which 
are apart from the issues on appeal.  The veteran may follow 
the usual appellate procedure if he so desires.  38 C.F.R. 
§ 20.200 (2004).  


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The probative evidence shows that the veteran has fatigue 
that is due to toxin exposure during active service in 
Southwest Asia.  

3.  The probative evidence shows that the veteran's 
respiratory disability is not attributable to any incident or 
event of active service.  


CONCLUSIONS OF LAW

1.  Service connection for fatigue is warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1117, 1118, 1131, 1137, 5107 (West  
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2004).  

2.  A respiratory disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1117, 1118, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2004).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); cf. Dyment v. Principi, 287 
F.3d. 1377 (Fed. Cir. 2002) (holding that only section four 
of the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has been notified of the information necessary to 
substantiate his claims for service connection for fatigue 
and a respiratory disorder in a November 2002 letter to the 
veteran (as well as the November 1999 statement of the case 
(SOC), and the June 2004 supplemental statement of the case 
(SSOC)).  

Second, in the same notice in November 2002, VA informed the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  In the November 2002 letter, VA 
informed the veteran that it must make reasonable efforts to 
assist a veteran in obtaining all evidence necessary to 
substantiate a claim, such as medical records, etc.  VA 
further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2004).  VA treatment records have been obtained, as well 
as private medical records of the veteran's treatment from 
Keith J. Popovich, MD.  The veteran was also afforded several 
VA examinations, and a VA pulmonary specialist reviewed the 
file in order to provide an informed opinion.  The veteran 
provided personal testimony at a hearing before the 
undersigned at the RO in August 2002.  

Fourth, the United States Court of Appeals for Veteran Claims 
(Court or CAVC) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004), the Court discussed, 
in part, that the veteran must also be requested to provide 
any evidence in his possession that pertains to the claims.  
In the November 2002 letter, the veteran was informed that he 
should send the RO any additional information or evidence.  
Thus, this element pertaining to a proper VCAA notification 
was met.  

In Pelegrini, the Court also held that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the RO made its initial decision on the veteran's 
1997 claim for service connection years prior to the 
enactment of VCAA as well as the proffered November 2002 
notice.  However, the Court acknowledged that VA could show 
that the lack of a pre-AOJ decision notice was not 
prejudicial to the claimant.  Id.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in November 2002 was 
not given prior to the AOJ adjudication currently on appeal, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  In the November 2002 letter, the RO provided the 
veteran with 30 days to submit additional evidence.  
Additionally, subsequent to the issuance of the VCAA letter, 
the RO issued a supplemental statement of the case in June 
2004, wherein the veteran was provided with 60 days to submit 
additional evidence or argument.  He submitted additional 
evidence following the issuance of the November 2002 letter 
and additional argument was submitted after the June 2004 
supplemental statement of the case was furnished.  Therefore, 
the Board finds that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial error to the 
claimant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any failure to adhere to the 
requirements of the VCAA has not resulted in any detriment to 
the appellant's claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Factual Background

The veteran's service records show he served in the Southwest 
Asia Theater of Operations from January 1991 to April 1991.  

The service medical records for the veteran's first period of 
active service do not show complaints of or treatment for 
disabilities manifested by fatigue.  A March 1972 Report of 
Medical Examination does not include a diagnosis of a 
disability manifested by fatigue.  

Service medical records show that the lungs and chest were 
normal on clinical evaluation in April 1973, March 1974, July 
1974, November 1977, March 1981, August 1982, March 1986, and 
February 1990.

The service medical records include an April 1991 Southwest 
Asia Demobilization/ Redeployment Medical Evaluation.  The 
veteran denied a history of fatigue.  The April 1991 Report 
of Medical Examination at separation shows no pertinent 
findings.  

Private medical records dated in August 1993 show that 
examination of the chest was clear.  The respiratory system 
was clear in June and July 1994.  In January 1995, the 
veteran had breathing problems secondary to the device used 
for sleep apnea.  Evaluation of the chest demonstrated 
decreased breath sounds.  An April 1996 examination revealed 
a clear chest.  In July 1996, the lungs were clear; diagnoses 
included obesity, pedal edema, and sleep apnea.  

The veteran filed his original application for service 
connection for fatigue in December 1997.  

The evidence includes private medical treatment records dated 
from 1992 to 1998.  They show examination and treatment for 
various medical problems that are not at issue on appeal.  In 
July 1994 he reported that he was not sleeping well because 
of painful feet and he believed he had chronic fatigue 
syndrome.  He was referred for an orthopedic evaluation and a 
sleep study.  In January 1995 his treating physician reported 
that an extensive evaluation showed progressive apnea with 
hypoxemia.  In April 1996 the veteran reported persistent 
sleep apnea and aching in his weight bearing joints and lower 
extremities.  In July 1996 he complained of swelling in his 
lower legs.  Prior medical problems were sleep apnea and 
obesity.  The diagnosis was left lower leg abrasion, which 
was unhealed secondary to persistent edema, pedal edema, 
obesity and sleep apnea.  In May 1997 the veteran complained 
of a long history of progressive weight gain, low back 
problems and generalized fatigue.  He weighed 341 pounds.  
Examination showed trace peripheral edema and changes in the 
lower legs consistent with stasis dermatitis and hemosiderin 
type deposits.  

The veteran underwent a Persian Gulf Registry Examination in 
June 1997.  He reported being exposed to smoke from oil fires 
while stationed in Kuwait as well as other chemical agents, 
diesel, paints, solvents and depleted uranium.  He stated 
that he did eat food that had been contaminated with smoke, 
oil and other chemicals.  He stated that his health had been 
poor after his Persian Gulf service.  The veteran complained 
of continued fatigue and difficulty breathing that began on 
his return from service.  He could not recall any illnesses 
while stationed in the Persian Gulf.  The examiner reported 
the veteran's medical history and performed a medical 
examination.  The impressions included fatigue and 
obstructive sleep apnea.  He was referred for a 
gastrointestinal consultation, psychiatric evaluation and to 
dermatology to evaluate keratoses.  The evidence includes 
these examination reports.  In a February 1998 letter the RO 
notified the veteran that the final diagnoses following the 
above consultations were morbid obesity, obstructive sleep 
apnea, degenerative joint disease of the cervical spine, mild 
restrictive pulmonary disease and somatoform disorder, not 
otherwise specified.  The psychological test results revealed 
the veteran to be an individual who was usually preoccupied 
with a variety of somatic problems, including fatigue, 
weakness, eating problems and sleep disturbance.  

The veteran underwent a VA respiratory examination in May 
1998.  There were no pertinent findings noted by the 
examiner.

The veteran underwent a VA mental disorders examination in 
May 1998.  He stated that after returning from the Persian 
Gulf he gained 80 pounds from inactivity, which he attributed 
to fatigue and joint pain.  The examiner noted the prior 
psychological test results.  He noted that the physician who 
performed the tests attributed the veteran's complaints of 
fatigue to somatoform disorder.  The veteran complained of 
continued fatigue.  The veteran reported a history of 
exposure to toxic substances, including different kinds of 
smoke and chemicals, during his service in the Persian Gulf.  
The examiner performed a mental status examination.  The 
diagnosis was organic affective disorder with symptoms of 
fatigue and somatic complaints, some depression and sleep 
problems, organic affective disorder related to sleep apnea, 
morbid obesity, history of exposure to toxins in the Persian 
Gulf, and complaints of fatigue since returning from the 
Persian Gulf.  The examiner stated that the veteran continued 
to have symptoms of fatigue, some depression and sleep 
problems related to his organic mental disorder.  The 
examiner stated that the organic affective disorder with 
symptoms of fatigue was 10 percent accounted for by his sleep 
apnea syndrome.  The examiner also stated that the remainder 
of the fatigue was related to the veteran's exposure to 
toxins while in the Persian Gulf.  

The veteran underwent a VA joints examination in July 1998.  
This was performed by the examiner who conducted the VA 
respiratory examination in May 1998.  The examiner noted that 
the veteran was morbidly obese and he had difficulty with 
shortness of breath with any exertion, which was secondary to 
the veteran's size.  The examiner noted review of the entire 
claims folder in connection with the examination.  The 
examiner noted that pulmonary function testing one year 
earlier disclosed mild restrictive disease.  The veteran 
stated to him that he was in an area of Saudi Arabia that was 
dense with oil smoke after the fires in Kuwait.  The examiner 
stated that if the exposure history were accurate then this 
would explain the veteran's restrictive lung problems.  He 
stated that he could not tell from the records whether the 
veteran had been in an area that was exposed to the heavy 
fires.  The examiner concluded that the veteran had 
documented sleep apnea, but this was secondary to his morbid 
obesity and could not be related back to active service.  He 
stated that the sleep apnea was a combination of his morbid 
obesity and his restrictive disease.  The examiner again 
stated that if it was determined that he was in an area of 
oil fires, then the veteran would have some mild restriction 
due to the exposure, which was a component of his sleep 
apnea.  

In October 1998 the RO denied service connection for fatigue 
as due to an undiagnosed illness.  The veteran appealed.  The 
RO granted service connection for traumatic arthritis of the 
cervical spine.  The veteran did not appeal that decision.  

A letter dated in January 1999 from a retired colonel in the 
United States Army Reserve indicates that the veteran was a 
member of the 159th Corps Support Group, a Reserve unit.  The 
veteran was a member of the Colonel's unit; from January 1991 
to May 1991, he noted that the veteran had spent a 
considerable amount of time in Iraq and Kuwait.  He provided 
a map of the location where the veteran's unit served and 
pointed out the particular area that had exposure to air 
contamination.   

Private medical records dated in April 1999 from Dr. Popovich 
indicate that a pulmonary function study revealed a reduction 
in lung volumes consistent with a restrictive pulmonary 
deficit as well as some mild obstructive airways disease.  
The impression was that the reduced lung volume might be on 
the basis of the veteran's obesity but other diagnostic 
possibilities should be considered.  

In his September 1999 notice of disagreement the veteran 
related having been exposed to the smoke from the oil well 
fires while in Kuwait.  He also stated that his unit was 
located within the exposure plume of the Khamisiyay Pit 
Demolition.  He stated that after separation he experienced 
chronic fatigue.  He also stated that he had to give up his 
physical activities partially due to these symptoms.  

VA medical records dated from January 2001 to February 2002 
show examination and treatment for conditions not at issue on 
appeal.  The veteran testified at a hearing and submitted an 
article on particulate exposure during the Persian Gulf War 
in August 2002.  During his hearing, the veteran stated that 
he continued to live with fatigue.  Hearing transcript, 12.  

In January 2003, the veteran submitted a statement in which 
he reported that he had been exposed to many toxins while he 
was deployed in the Persian Gulf.  He stated that between 
December 1990 and February 1991, he was required to take 5 
immunizations, the most serious being Anthrax.  He enclosed 
information from the Canadian Department of National Defense, 
British Medical Journal, and the French Ministry of Defense 
regarding anthrax and fatigue.  He also stated that he was 
exposed to low levels of sarin nerve agent.  He submitted an 
article regarding that as well as a duplicate letter from his 
service section leader.  

Outpatient treatment records dated in January 2003 from K. 
Popovich, MD, show a pertinent impression of restrictive 
pulmonary deficit, etiology not defined; obesity vs. other.  

The impression following a private pulmonary function report 
dated in March 2003 was mild to moderate obstructive airways 
disease.  There was also a small lung volume suggesting the 
possibility of restrictive pulmonary deficit.  The examiner 
noted that the veteran's weight gain might be the basis for 
the findings, with compression of the diaphragm.  

VA outpatient treatment records dated in May 2003 show that 
the veteran was treated for complaints of feeling fatigued, 
especially with heat.  The diagnoses included hypertension 
and obesity.   

In June 2003, the veteran submitted several articles 
regarding troop exposure when chemical weapons were destroyed 
in Iraq in March 1991.  Another article discussed potential 
exposure to sarin from the demolitions in Iraq in March 1991.

The veteran was examined at a VA facility in July 2003 to 
establish service-connected status for restrictive 
respiratory condition attributed to inhalation of oil smoke 
and sarin gas while serving in the Gulf War.  The veteran 
reported that his symptoms started in 1991 shortly after his 
return from the Persian Gulf.  While in the Gulf, he was 
stationed near oil fires and inhaled that smoke for a period 
of 45 days.  He also was near an ammunitions dump that 
contained low dose sarin gas and was later hit and blown up.  
His smoking history was about 5-6 pack year; he quit smoking 
around age 20.  

The veteran reported that on his return home, he was 
excessively fatigued and short of breath, with or without 
exertion.  He continued to have some shortness of breath, and 
he regulated the rate of his activities to accommodate this.  
He used supplemental oxygen if he felt particularly short of 
breath.  Following physical examination, the examiner stated 
that it was impossible to state how much of the veteran's 
symptoms were related to his weight and obstructive sleep 
apnea.      

A February 2004 opinion from C. Paul Loehnen, MD, indicates 
that the veteran's claims files were reviewed in order to 
provide an opinion.  The specialist first noted that smoke 
inhalation can cause severe pulmonary consequences, but those 
were invariably associated with acute symptomatology and 
physical findings.  The veteran was found to have obstructive 
sleep apnea, consistent with morbid obesity.  The examiner 
stated that there was nothing in literature of any 
association between oil fire exposures and the aforementioned 
findings.  He concluded that the veteran's difficulties were 
in large part secondary to morbid obesity, and there was not 
anything in the record that would lead to a conclusion that 
there was a service-related disability regarding the 
veteran's pulmonary status.      

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 10 
percent or more prior to December 31, 2006.  Compensation is 
payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other disability determined 
by VA to meet these criteria; or any diagnosed illness found 
by VA to warrant a presumption of service connection.  See 38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2004).

"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  "Chronic" is defined as a disability existing 
for six months or more, or a disability that exhibits 
intermittent episodes of improvement and worsening over a 
six-month period.  Compensation is not payable under these 
provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia Theater of operations.  Id.

A chronic disability resulting from an undiagnosed illness 
shall be rated using evaluation criteria from part 4 of this 
chapter for a disease or injury in which the functions 
affected, anatomical localization, or symptomatology are 
similar.  38 C.F.R. § 3.317(a)(5).  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

Analysis

The service medical records for both periods of active 
service do not include treatment for symptoms or disabilities 
manifested by fatigue.  The veteran does not contend that his 
chronic fatigue began during either period of active service.  
Rather, he argues that he developed these chronic symptoms 
after his return from 
active duty in the Persian Gulf in April 1991.  He contends 
that he was exposed to the smoke from the oil well fires 
while in Kuwait.  He also stated that his unit was located 
within the exposure plume of the Khamisiyay Pit Demolition.  
During the Persian Gulf Registry Examination in June 1997 the 
veteran reported being exposed to smoke from oil fires while 
stationed in Kuwait as well as other chemical agents, diesel, 
paints, solvents and depleted uranium.  He stated that he did 
eat food that had been contaminated with smoke, oil and other 
chemicals.  He stated that his health had been poor after his 
Persian Gulf service.  The veteran complained of continued 
fatigue since July 1991.  

Initially, the Board notes that the veteran's service records 
show he served in the Southwest Asia Theater of Operations 
from January 1991 to April 1991.  The Board also notes that 
the veteran's statements and testimony that his post-service 
symptoms of fatigue have persisted since July 1991 satisfies 
the requirement that they have existed for six months or more 
and are considered chronic.  38 U.S.C.A. § 1117, (West 2002); 
38 C.F.R. § 3.317 (2004).  

The final question in order to establish presumptive service 
connection is whether fatigue can be attributed to any known 
clinical diagnosis, or whether there is affirmative evidence 
that such undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness.  38 C.F.R. § 3.317.

This determinative issue in this case is medical in nature 
and requires competent medical evidence.  Although the 
veteran is competent to relate symptoms that are observable 
such as fatigue, he is not competent to render a medical 
opinion as to whether such symptoms are part of a known 
clinical diagnosis.  As a lay witness the veteran is not 
competent to render such a medical diagnosis or provide a 
competent medical opinion on this issue.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).   

The medical evidence of record establishes that the veteran's 
chronic fatigue is due to a known clinical diagnosis or 
etiology.  The veteran underwent psychological testing and 
examination as part of his Persian Gulf Registry Examination.  
The examiner who performed this testing concluded that the 
proper diagnosis was somatoform disorder, not otherwise 
specified.  The psychological test results revealed the 
veteran to be an individual who was usually preoccupied with 
a variety of somatic problems, including fatigue, weakness, 
eating problems and sleep disturbance.  During the VA mental 
disorders examination in May 1998, the examiner noted the 
prior psychological test results.  He noted that the 
physician who performed the tests attributed the veteran's 
complaints of fatigue to somatoform disorder.  The examiner 
concurred with these findings.  Based on a mental status 
examination, this examiner concluded that the proper 
diagnosis was organic affective disorder with symptoms of 
fatigue and somatic complaints.  This examiner also stated 
that the veteran continued to have symptoms of fatigue, which 
was related in part to his organic mental disorder.  

The remaining medical evidence of record does not include 
other competent medical opinions or findings that show the 
veteran's fatigue cannot be attributed to any known clinical 
diagnosis or other etiology.  Consequently, since these 
symptoms are part of known clinical diagnoses or etiology, 
service connection on a presumptive basis is not applicable 
in this case.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Nevertheless, the remaining issue is whether the post-service 
fatigue is otherwise the result of some inservice event.  
38 C.F.R. § 3.303(d).  

The veteran contends he was exposed to smoke from oil fires 
while stationed in Kuwait as well as other chemical agents, 
diesel, paints, solvents and depleted uranium.  He also 
stated that his unit was located within the exposure plume of 
the Khamisiyay Pit Demolition and was exposed to toxins at 
that time.  There is no question that the veteran served in 
Southwest Asia in 1991, and his contention is supported by 
the January 1999 statement from his commanding officer.  The 
statement from his commanding officer and the accompanying 
maps corroborate the veteran's history of exposure to air 
contaminants, albeit low levels, during that time.  

The examiner who performed the May 1998 VA examination noted 
the veteran's reported history of exposure to toxic 
substances, including different kinds of smoke and chemicals, 
during his service in the Persian Gulf.  This medical opinion 
is based on a review of the medical findings, examination and 
the veteran's reported history of exposure.  The examiner 
concluded that although his organic affective disorder with 
symptoms of fatigue was 10 percent accounted for by his sleep 
apnea syndrome, the examiner concluded that the remainder of 
the fatigue was related to the veteran's exposure to toxins 
while in the Persian Gulf.  This is the only medical opinion 
of record addressing this issue.  The Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Other 
medical records that document the veteran's complaints of 
fatigue are not clear in addressing the etiology.  

For these reasons, the Board finds that the probative 
evidence shows that the veteran's complaints of fatigue are 
associated with a known clinical diagnosis and are not the 
result of an undiagnosed illness, but fatigue is due to toxin 
exposure during active service.  The Board concludes that the 
evidence is in favor of service connection for fatigue and 
service connection is warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1117, 1118, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2004).  

With regard to the veteran's claim for service connection for 
a respiratory disability, it is noted that service medical 
records reflect no lung abnormalities.  Thus, the critical 
question is whether the post-service respiratory disorders 
are causally related to service.  38 C.F.R. § 3.303(d).  The 
respiratory problems are associated with clear diagnoses, and 
consequently the presumptive provisions for Persian Gulf 
veterans based on undiagnosed illnesses are not applicable.  
38 C.F.R. § 3.317.  

There is competent medical evidence that supports the 
veteran's claim.  The examiner who performed the July 1998 VA 
examination noted the veteran's reported history of exposure 
to toxic substances, including different kinds of smoke and 
chemicals, during his service in the Persian Gulf.  This 
examiner based his opinion on a review of the entire claims 
folder in connection with the examination; therefore, it 
carries significant probative value.  The examiner stated 
that if the exposure history was accurate then this would 
explain the veteran's restrictive lung problems.  He stated 
that he could not tell from the records whether the veteran 
had been in an area that was exposed to the heavy fires.  

There is also competent evidence that does not support the 
veteran's claim.  A pulmonology specialist in February 2004 
reviewed the veteran's claims files and concluded that the 
record did not support a conclusion that there was a service-
related disability regarding the veteran's pulmonary status.  

The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  

As stated previously, the veteran himself is not in a 
position, due to lack of medical training, to provide a 
medical nexus opinion of any probative weight.  (competent 
medical evidence is defined as evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions.  38 C.F.R § 
3.159(a)(2) (2004)).   That is, the ultimate question in this 
case is medical in nature.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
... is required). 

The statements from Dr. Popovich do not provide any probative 
value in this case.  In his statements, he indicated that the 
pulmonary etiology was not defined - obesity versus other.  
The Court has held that medical opinions, which are 
speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In this case, the Board finds that the February 2004 medical 
opinion outweighs the 1998 opinion.  See Owens v. Brown, 7 
Vet. App. 429 (1995) (the Board is free to favor one medical 
opinion over another provided it offers an adequate basis for 
doing so).  Initially, the Board notes that when the 1998 
examiner provided an opinion, it was on the basis of a less 
complete record.  The examiner at that time clearly stated 
that he was not sure if the record supported all of the 
veteran's reported history.  By the time the 2004 reviewer 
had access to the claims files, there was additional 
probative evidence to consider.  The February 2004 
pulmonology specialist also provided additional detail and 
rationale for conclusions.  For example, the specialist 
explained that the exposure to toxins would typically lead to 
acute problems during service (service records show no 
complaints or findings of lung difficulties) - this 
significant factor was not discussed in 1998 by the other 
doctor.  Given these factors, the weight of the competent and 
probative evidence is against the veteran's claim for service 
connection for a respiratory disability.  


ORDER

Service connection for fatigue is granted.

Service connection for a respiratory disability is denied.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals




 

